           Case 1:21-cv-00864-RWL Document 27 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  8/11/2021
---------------------------------------------------------------X
ANGEL LOZADA,                                                  :
                                                               :      21-CV-864 (RWL)
                                    Plaintiff,                 :
                                                               :          ORDER
                  - against -                                  :   APPROVING SETTLEMENT
                                                               :    AND DISMISSING CASE
BAYCHESTER LOCKSMITHS, INC., et al.                            :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint

letter request that the Court approve their settlement agreement, a fully executed copy of

which was submitted on August 11, 2021. A federal court is obligated to determine

whether settlement of an FLSA case under the court’s consideration is fair and

reasonable and the subject of an arm’s length negotiation, not an employer’s

overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court has taken into account, without limitation, prior proceedings in this

action; the attendant risks, burdens, and costs associated with continuing the action; the

range of possible recovery; whether the Settlement Agreement is the product of arm’s

length bargaining between experienced counsel or parties; the amount of attorney’s fees;

and the possibility of fraud or collusion.                Among other attributes of the Settlement

Agreement, there are no confidentiality restrictions; there is no non-disparagement

provision; the release is narrowly tailored to wage and hour claims; and the attorneys’

fees are within a fair, reasonable, and acceptable range.                     Considering all the
         Case 1:21-cv-00864-RWL Document 27 Filed 08/11/21 Page 2 of 2




circumstances, the Court finds that the Settlement Agreement is fair and reasonable and

hereby approved.

       This case, having resolved by settlement, is hereby dismissed and discontinued in

its entirety, with prejudice, without costs or fees to any party, except as provided for in the

parties’ settlement agreement. The Clerk of Court is respectfully requested to terminate

all motions and deadlines, and close this case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: August 11, 2021
       New York, New York

Copies transmitted to all counsel of record.
